English, Judge:
This case is identical in its facts with the case of State v. Keadle (above decided) 29 S. E. 976, with the exception that the notice in this case was given to N. J. Keadle and his sureties on a bond given by him as sheriff of said county, on the 12th day of May, 1897, the cause of action being the same in both cases. The same points were relied upon by counsel in both cases, and bur conclusion is the same as it was in the above case, and we adopt the syllabus of that case as the syllabus in this. The judgment is reversed, with costs.

Reversed.